






FIFTH AMENDMENT TO CREDIT AGREEMENT




THIS FIFTH AMENDMENT TO CREDIT AGREEMENT (this "Amendment") is entered into as
of January 22, 2015, by and between PLANTRONICS, INC., a Delaware corporation
("Borrower"), and WELLS FARGO BANK, NATIONAL ASSOCIATION ("Bank").


RECITALS


WHEREAS, Borrower is currently indebted to Bank pursuant to the terms and
conditions of (i) that certain Credit Agreement between Borrower and Bank dated
as of May 9, 2011 (as amended, restated, modified and/or supplemented from time
to time, the "Credit Agreement") and (ii) that certain Revolving Line of Credit
Note dated May 9, 2011 in the maximum principal amount of $100,000,000.00,
executed by Borrower in favor of Bank (as amended, restated, modified and/or
supplemented prior to the date hereof, the "Existing Note").


WHEREAS, Bank and Borrower have agreed to certain changes in the terms and
conditions set forth in the Credit Agreement and have agreed to amend the Credit
Agreement to reflect said changes.


NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree that the Credit Agreement
shall be amended as follows:


1.     Section 2.1 (a) of the Credit Agreement is hereby amended by deleting
"May 9, 2017" as the last day on which Bank will make advances under the Line of
Credit, and by substituting for said date "May 9, 2018," with such change to be
effective upon the execution and delivery to Bank of a promissory note dated as
of January 22, 2015 (which promissory note shall replace and be deemed the Line
of Credit Note defined in and made pursuant to the Credit Agreement) and all
other contracts, instruments and documents required by Bank to evidence such
change.


2.     Except as specifically provided herein, all terms and conditions of the
Credit Agreement remain in full force and effect, without waiver or
modification. All terms defined in the Credit Agreement shall have the same
meaning when used in this Amendment. This Amendment and the Credit Agreement
shall be read together, as one document.


3.     Borrower hereby remakes all representations and warranties contained in
the Credit Agreement and reaffirms all covenants set forth therein. Borrower
further certifies that as of the date of this Amendment there exists no Event of
Default as defined in the Credit Agreement, nor any condition, act or event
which with the giving of notice or the passage of time or both would constitute
any such Event of Default.


4.     This Amendment may be executed in any number of counterparts, each of
which when executed and delivered shall be deemed to be an original, and all of
which when taken together shall constitute one and the same Amendment.






[Continues With Signatures On Next Page]


























--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first written above.




PLANTRONICS, INC.
 
WELLS FARGO BANK, NATIONAL ASSOCIATION
 
 
 
 
 
By:
/s/ Pam Strayer
By:
/s/ Marci Davis for
 
Pamela Strayer
 
Lynette C. Fletcher
 
Senior Vice President & Chief Financial Officer
 
Senior Vice President







--------------------------------------------------------------------------------




GUARANTOR'S CONSENT AND REAFFIRMATION


The undersigned guarantor of all indebtedness of PLANTRONICS, INC., a Delaware
corporation, to WELLS FARGO BANK, NATIONAL ASSOCIATION hereby: (i) consents to
the foregoing Amendment; (ii) reaffirms its obligations under its Continuing
Guaranty; (iii) reaffirms its waivers of each and every one of the defenses to
such obligations as set forth in its Continuing Guaranty; and (iv) reaffirms
that its obligations under its Continuing Guaranty are separate and distinct
from the obligations of any other party under said Amendment, the Credit
Agreement referred to therein, and the other Loan Documents described in the
Credit Agreement.


Dated as of January 22, 2015


GUARANTOR:


FREDERICK ELECTRONICS CORPORATION


By:
/s/ Richard R. Pickard
Name:
Richard R. Pickard
Title:
Secretary







